UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   ALI AKBAR TAALOHI,

                          Plaintiff,

                        v.
                                                            Civil Action 09-02404 (HHK)
   7-ELEVEN, INC.,

           and

   SHERIFF OFFICE DEPARTMENT,

                          Defendants.


                                 MEMORANDUM OPINION

       Before the Court are the motions of defendant 7-Eleven, Inc. [#2], filed January 15, 2010,

and defendant Sheriff’s Office Department [#4], filed January 27, 2010, to dismiss the complaint

of pro se plaintiff Ali Akbar Taalohi. In accordance with Fox v. Strickland, 837 F.2d 507 (D.C.

Cir. 1988), after each motion to dismiss was filed, the Court issued an order warning Taalohi that

if he failed to respond to each defendant’s motion by the given deadline, the court could treat the

motion as conceded and enter judgment in favor of each defendant. On February 25, 2010, the

Court granted Taalohi’s motion for an extension of time in which to file a response or opposition

to the motions, ordering plaintiff to do so on or before March 26, 2010, and again warning

plaintiff of the consequences of failing to do so. Local Civil Rule 7(b), which governs

oppositions to motions, provides:

       Within 14 days of the date of service or at such other time as the Court may direct,
       an opposing party shall serve and file a memorandum of points and authorities in
       opposition to the motion. If such a memorandum is not filed within the prescribed
       time, the Court may treat the motion as conceded.
LCvR 7(b). The March 26, 2010 deadline has passed and plaintiff has neither responded to these

motions nor sought an additional extension of time in which to do so. The Court therefore treats

the motions as conceded.

       Accordingly, the Court concludes that 7-Eleven, Inc.’s motion to dismiss [#2] and

Sheriff’s Office Department’s motion to dismiss [#4] shall be granted. An appropriate order

accompanies this memorandum opinion.


                                                    Henry H. Kennedy, Jr.
                                                    United States District Judge




                                               2